UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

        - v. -                                           18 Cr. 212 (AJN)

 TYRONE WOOLASTON

                            Defendant.




                         SENTENCING MEMORANDUM
                 ON BEHALF OF DEFENDANT TYRONE WOOLASTON




                                   SHEARMAN & STERLING LLP
                                   Christopher LaVigne
                                   Robert Lewis
                                   Liz Robinson
                                   599 Lexington Avenue
                                   New York, NY 10022
                                   (212) 848-4432 (telephone)
                                   (646) 848-4432 (facsimile)

October 29, 2020
New York, NY                       Attorneys for Defendant Tyrone Woolaston
Exhibit $
Exhibit %
        




             To Whom it may concern,ǧ
             ǧ
             This letter is in regards to Tyrone Woolaston. I metǧ
             Tyrone as an employee of the Orange Fire Department. Iǧ
             have known Tyrone for 6 years. I worked with Tyrone sideǧ
             by side for four of these six years. When you startǧ
             working as a fire fighter everything you do is scrutinized,ǧ
             measured and watched to see if you have what it takes toǧ
             be a fire fighter. To see if you have "balls". From day 1ǧ
             Tyrone was welcoming, friendly, approachable relatableǧ
             and VERY likable. Tyrone would seek me out to makeǧ
             sure I understood the training we would receive that day.ǧ
             Tyrone would seek me out to help me train on our own.ǧ
             The job is about brotherhood and Tyrone IS my brother. Iǧ
             took an immediate liking to Tyrone we clickedǧ
             immediately this is because he is an outstanding guy. Heǧ
             quickly became one of my favorite people in the fireǧ
             house. We were even bunk mates meaning he slept in theǧ
             bed right next to me. When we would work fires Iǧ
             ALWAYS knew Tyrone had my back through thick andǧ
             thin never did I worry that he didn't have my back in a fireǧ
             where a split second can cost you his life and my own. Iǧ
             trusted him implicitly. He was a mentor for me on the job.ǧ
             Someone I could ALWAYS go to for guidance and advice.ǧ
             ǧ
        




             One of the very first calls I had on the job was a medicalǧ
             call where Tyrone and myself performed CPR on a patientǧ
             for over 45 minutes which is an absolutely physicallyǧ
             exhausting job however we worked as one performingǧ
             CPR on this patient while waiting for EMS to arrive weǧ
             were sweaty it was super hot and we worked endlesslyǧ
             without complaint because it wasn't about us it was aboutǧ
             that patient.ǧǧ
             ǧ
             As a fire fighter our job is all about pride being on the tipǧ
             which means you're on the nozzle putting that fire out toǧ
             give up the tip is to give up your manhood your heartǧ
             every fire fighter wants the tip Tyrone was no exceptionǧ
             however on this particular day Tyrone allowed me to beǧ
             on the back of the engine while he drove which means ifǧ
             we got a fire I would be on the tip in our district.Thatǧ
             particular day was the day of my very first fire a month onǧ
             the job it was almost like he knew we had "a job" comingǧ
             (often the thing of myth every fire fighter feels he canǧ
             feel/know when a job is coming) Tyrone was right thatǧ
             day. I got my cherry popped a month after being on theǧ
             job and I was on the tip I have my brother Tyrone to thankǧ
             for it. It was amazing. Tyrone ran the pump which meansǧ
             he was responsible for making sure I had water whileǧ
             extinguishing the fire not once did I fear that I wouldn'tǧ
             get water.ǧ
        




             wrapped them at the fire house and it kind of became hisǧ
             thing he did every Christmas without hesitation everyǧ
             year.ǧ
             ǧ
             I have four children, every time they come to visit the fireǧ
             house every single one of them ask "where's Tyrone?" myǧ
             children absolutely LOVE him. It breaks my heart to haveǧ
             to lie to them and tell them he's on vacation, or whateverǧ
             story I can think of at the time, and every time they sayǧ
             "we miss Tyrone".ǧǧ
             ǧ
             Tyrone is the type of friend/brother that if you're in a bindǧ
             he's there to assist in a heartbeat no questions asked. "i'llǧ
             be right there" was his reply and within reasonable timeǧ
             my brother was there to assist in anything that wasǧ
             needed from moving, to blown tire, to stalled out vehicleǧ
             and needing a ride to work he was a rock. In a worldǧ
             where everything has been racial lately Tyrone trulyǧ
             doesn't see race, creed, color, sexual orientation He isǧ
             always quick to speak out on injustice and doesn'tǧ
             hesitate to take the less popular opinion and has theǧ
             capacity to "throw himself on the sword" to prove hisǧ
             point. He was the type to make sure even thoughǧ
             something might be the easier way to say or doǧ
             something he would do it the hard way because it was theǧ
        




             right way because it was the absolute right thing to doǧ
             even if it was an unpopular opinion.ǧǧ
             ǧ
             ǧ
             I genuinely miss my friend, my brother, my mentor.ǧǧ
             ǧ
             ǧ
             ǧ
             Thank you for taking the time to read this.ǧ
             ǧ
             ǧ
             Vito Caputoǧ
             ǧ
             Fire fighter at Orange Fire Department.ǧǧ
             ǧ
             ǧ
Exhibit &
Exhibit '
Exhibit (
Alicia L. Codrington                                                                                7-16-20
Ph.D. Candidate
Immunology, Infection, and Inflammation (III Track)
Rutgers School of Graduate Studies
Health Sciences Campus at Newark



Re:    Tyrone Woolaston

I have known Tyrone since junior year in high school. Tyrone was popular as soon as he came into our school.
His personality was amusing. Initially I just knew him as “the new guy” that everyone liked. On the other hand, I
was the quiet and geeky girl in the honors class that loved science and my friends. One day my male cousin,
showed up at my house with Tyrone because they were hungry and ever since then, Tyrone was family. Tyrone
was the only guy my mom allowed in our home to spend time with me. Our relationship was strictly platonic. The
fact that my mother trusted him was mind-blowing. Our friendship was shocking to everyone at school. He was
not ashamed of me. He protected he, carried my bags, and even scolded me if he did not approve of something.
He has been a great friend. Unfortunately, Tyrone’s dedication to friends can also be detrimental to his well-
being. Tyrone’s mother died before I met him, but he shared a lot with me regarding his relationship with her
and how her death impacted him. Tyrone considered most of his friends his family. There was no distinction
between family and friend for him. To this day, Tyrone treats me like family.

When I went off to college, Tyrone would take the ride up to New Brunswick to see me and our other friends. His
admiration for me never changed. We were true friends for a very long time. We lost touch because I went to
graduate school and gave my life to God. Tyrone is one of the most loving and warm-hearted men I know. He is
sincere and genuine and does not break a promise. If he does break a promise, his conviction is intense. Before
Tyrone was arrested, he was a firefighter and taking care of his daughter. He knows that his daughter needs
him. His daughter is one of the most important people in his life. He took very good care of her. He took care of
her as the average mom would. His dedication to his daughter's upbringing was exceptional and admirable. I
cannot put into words how much Tyrone loves his daughter. I can only imagine what he is going through being
away from her. I am saddened that he is suffering the way he is now. He is a natural born leader with a beautiful
heart.

I have brothers and sisters that are disabled and Tyrone always helped when he came over. He is also loved by
my grandmother and would do anything she asked of him. My grandmother would tell you, he is a “sweet and
respectful boy.” I pray this letter blesses your heart and you will have some level of compassion towards a man
that needs a second chance for himself and for our Lord and Savior Jesus Christ.

Today, I know Tyrone to be a man that loves God and desires to serve God completely. It is unfortunate that he
wasn’t more serious about God sooner in his life but I do remember he used to walk around high school some
days, with the bible in his hand. Can you imagine? A popular and well-liked young man walking through the
hallways with a bible in his hand. He read his bible because he remembered how much his mom loved God but
Tyrone is now in a place of surrender. Tyrone’s love for God is growing now more and more each day.

I pray the compassion of God rests on your heart as you read through his case.


Sincerely,

Alicia Codrington
Exhibit )
July 15, 2020


Re: Tyrone Woolaston




To Whom It May Concern,

         I am writing on behalf of Tyrone Woolaston. I met him when he started attending The
Chad Science Academy for 11th grade. While we weren’t in the same class, our school was
very small so everyone knew everyone. I knew of him to be fun, charismatic, and very sociable.
His personality was infectious and because of that he had a lot of friends. After graduation, I
saw him a couple of times and he was still the same kid I knew in high school. Thanks to social
media, all of my classmates were able to remain in some form of contact. I saw that Tyrone was
doing very well and had become a Firefighter, which is extremely admirable. I was happy to see
it. I saw maturity and growth and knew that he was on the right track.

        When I heard of Tyrone’s troubles I was disappointed not only because of his lack of
judgement, but because his path ahead was bright. I think anyone can fall victim to being too
loyal to people who don’t have your best intentions at heart. And this has unfortunately, led him
to where his is now. Now while I haven’t been in contact with him for years, he has remained in
communication with my best friend and she keeps me abreast of his status. I know that he’s
remaining positive, and using this time to grow closer to God.

       Mr. Woolaston has shown sincere regret for his mistake in a constructive manner . It is
my hope that his letter regarding Tyrone Woolaston’s case will act as a positive and
contributing factor when the court considers this matter.


Sincerely,


Elizabeth Moore
Exhibit *
Exhibit +
                                                   July 23, 2020



To whom it may concern,

Regarding: Tyrone Woolaston

My name is Jamie Anderson, a Captain at the Orange Fire
Department. I’ve had the pleasure of leading, and mentoring
Tyrone as his officer while he was there. He was an intelligent,
and caring person. He impressed me with the love and care he
gave to his daughter, and always appeared to be attentive to my
advice. I treated him more like a son because he actually came
on the job with my eldest son and other young people who I’ve
known since they were babies. He’s even attended church
services with my Wife and I, along with our children. Tyrone has
a good heart, and I pray he’ll receive some mercy for any wrong
he’s done. I thank you for reading my letter.



May God bless us all.




J. M. Anderson OFD
Exhibit ,
Exhibit -
Exhibit .
Exhibit /
Exhibit 0
Peter Kane



Hoboken, NJ 07030



To whom it may concern,



         I am writing this letter to attest to the character of Tyrone Woolaston. I worked with Tyrone as
a firefighter in the City of Orange, and he was someone I looked up to as a junior firefighter. The one
thing that stuck out to me the most about Tyrone was how much he valued his family. Tyrone’s
daughter A         was his entire world. Tyrone fought very hard to win custody over her, and in a world
with so many absentee fathers I thought it was beautiful to see a man fight for what his best for child.
Tyrone didn’t only value his blood family, but his firehouse family and the citizens of Orange were very
important to him. Tyrone used to out of his own pocket purchase, wrap, and deliver gifts for kids who
would have nothing under the tree on Christmas morning. He would do so in a nonchalant manor, not
to earn glory or praise. He just did it because he thought it was right. If I ever needed anything, I knew I
could come to Tyrone.



Sincerely,




Peter Kane

07/22/2020
Exhibit 1
RE: Tyrone Woolaston                                                              7/16/20


To Whom It May Concern,
        For as long as I can remember, Tyrone has always been family oriented. He’s
never seem to fail in exuding the common qualities of selflessness, honor, and
consistency. As a kid, I marveled at how well he meshed with my family. Every time he
walked into a room, the atmosphere would suddenly change. His presence alone brought
excitement to everyone, even my grandmother considered him as a part of the family.
Although we were not related, his actions conveyed a different message. I can recall a
time one evening where Tyrone assisted me in my homework. He came to the house for
a normal visit. As I sat perplexed in the kitchen, my grandmother kindly asked, “Can you
help him?” Without hesitation, Tyrone took a seat beside me. As we walked through the
assignment together, a level of peace came over me. I was glad that I wasn’t doing this
alone, but that I had someone else walking alongside me. I know my example may seem
a bit juvenile. However, I believe this random act of kindness conveys a clear description
of Tyrone‘s character. He’s willing to serve anyone in need and it doesn’t matter the time
of day.. I am eager to see what God has in store for him. It is clear that he has so much
to offer.


Sincerely,
Zaire Codrington
Exhibit 2
Exhibit 3
Dear Judge Nathan,

When I first met Tyrone he was brought to my youth group I believe he was about 13 years old
at the time. A couple of things that were clear to me was that he was highly competitive he
didn’t like to lose and he was a little bit hardheaded. It as my custom to find out what I could
about anybody new that came to the group by asking the person or persons that brought them to
us. I found out that Tyrone didn’t have a father in the picture and he had been there for quite
some time. His mom was hard-working and was raising both him and his sister Faith. He had a
brother but not a lot of contact with him. These were the cards that he was dealt in at 13 years
old he had to play them.

The first night we met it was at our weekly sports ministry. We explain to all the youth that
there were rules that we have to abide by. Just as a side note I would often change those rules. I
would do that and usually from the new kids it would come I would get an attitude. That’s when
I would take the time to explain to them that life is not fair when you get out there in the real
world what you perceive to be the rules will often times be changed on you in midstream and
there would be nothing you could do to change it. I would always advise them to act instead of
react. Most of the kids that we had in the group were either from the islands, African-American
or Hispanic not many of the youth were Caucasian like I am. I also worked in the jails mostly
working with the first time offenders.

One of the things that I had noticed there was that the vast majority of the inmates were of color
or Hispanic. This is why I would push our kids much harder than a normal youth director would.
I told them that if they were going to succeed that the cards were stacked against them the would
have to get a better education than me they would have to have a better attitude than me to get
the same job as me if I were to be working in the secular world. The first night that Tyrone was
with us we let the boys play basketball after a little while we pulled them off so the girls could
play. I remember the game was tied and the boys wanted to break the tie and I told them their
time on the court was over. Tyrone got quite upset about that. This was my first chance to
actually talk to him and explain to him why we did the things we do. After explaining to him the
things that I had put forth in the letter above he reluctantly agreed. This is where I saw his
driving force to win his sense of fairness in him being hardheaded. Much like I was when I was
his age except for I was probably much more of a hothead than he was.

I knew that I could use the competitive nature to push him to become a better young man and
eventually a good role model as well as productive in his community when he graduated form
school. Over the next few years his attitude got much better. He started focusing at school and
became a really good student. He also abided by the rules that we had within the group. He
would be the first one to jump in and explain to somebody new that came into the group about
how I did things and why. Anything it would need to be done was in the group he would always
be ready to fill-in to help others excel. He would always address the adults in our group as either
yes sir, no sir, yes ma’am, no ma’am, or when appropriate he would address them as Mr. or Ms.
Whatever their last name would be. I would often use the young men in the group to go to work
with me with my lawn business. This was done to give them a good work ethic help them to
earn a little bit of money and help them to support their family. Tyrone worked for me and he
worked real hard, never gave me any attitude, and he did help out his mom with money for
usually food. It seemed he was overcoming the hand that he was dealt him and rising above it.


                                                 1
He did very well with structure by the time he was 14. He knew the rules and what was expected
of him and excelled with in that format. It was around 14 or 15 when his next bad hand was
dealt him. His mom passed away. He was very close to his mom and now at 15 he and his sister
were alone. At this time his father shows back up in Tyrone’s life. At this point he wants to
move Tyrone from South Florida to New Jersey. We had built a close relationship with Tyrone’s
mother and had told her as we knew that she was sick that we would take care of Tyrone and
Faith we actually have a place for them to stay. However, when the father showed up we no
longer had any access to Tyrone nor Faith. For a young man at this age there was confusion and
deep sorrow. There was also anger that came into play now that his father had showed up to take
Tyrone away. During the next few years we didn’t see much of Tyrone. However, we did talk
to him a couple of times a month. It was obvious to us that life was very difficult for him having
to go back to New Jersey. His father had a place that they could stay but it wasn’t very long
before he had moved to Texas. In dong so he left Tyrone and Faith pretty much on their own.
Tyrone could have given up yet he was determined to make something out of himself.

Tyrone finished school and did not drop out. He was able to get a job working for the airlines.
One of the things I think that stuck with Tyrone was when we started a ministry most of the
adults all felt that working with the kids that we were not going to be beneficial to anybody. As
a matter of fact, they said that most of these kids will wind up being drug dealers and pimps and
most of our girls would wind up pregnant. That would always anger me when they would say
things about these kids because they all were doing extremely well in whatever they decided to
do. So, Tyrone was focused on showing everybody that he could be a somebody. The next time
I would see him I think he was 19 he was able to use one of the benefits that he had from the
airlines to travel wherever he wanted. He walked into church one Sunday morning. He had
grown just not in stature but in maturity. We talked a little after the service and that’s when I
found out that his father had told him that we as a ministry didn’t want Tyrone. So that was a
hand that was dealt to him that I didn’t even know he had. He did mention that that was also a
driving force to show us that we were wrong about him. However, we never ever believed that
he was going to fail. After this conversation, our friendship turned into a relationship. He
started becoming my son.

I was quite pleased to see him getting a job at the airport making the best that he could out of the
hand that he was dealt. He was making decisions that kept him focused on his future. One of
Tyrone’s strengths yet weaknesses is that he is fearlessly loyal to people who are in need that he
could help. He would do his best to take people making bad decisions and express to them how
to make positive choices and the benefits of doing so.

My wife and I had adopted a girl from our youth group. Tyrone will spend a lot of time talking
with her on the phone. However, he never crossed the line and wanting to date her. As our
relationship grew over the next few years I would talk to him about actually marrying our
daughter. He was the only one of all the young men that were in the group that I knew would
work hard and would definitely respect her and treat her as a wife should be treated. I also tried
to get him to move from New Jersey down here in South Florida. Sadly, every time he got ready
to move something happened and he wasn’t able to make that move.

Tyrone would eventually find a girl and they had a child a baby girl. He tried to work with the
mother so that they could be married but it didn’t work out. Yet against almost all odds he


                                                 2
wound up with full custody of his daughter. This also spoke to me as he was a man of character
and integrity. As we know its almost impossible for a father to end up with full custody of a
child. I knew to be able to accomplish that that they would be a serious background check on
him and if there was anything showed up he would not have obtained that right. He actually
brought his daughter down to show us his daughter which meant a lot to me as our relationship
was getting better and better.

Because of his daughter being up in New Jersey he decided in his mid 30s to take a second job so
he could give his daughter everything she needed. He decided to take a job as a fireman. I
understood this as his way of doing something for his community the job at the airport was for
him and his family. The job as a fireman was for his family and to save lives. Tyrone was
always part of his Jamaican heritage. He used to have dreadlocks. But to become a fireman he
would have to cut them off. That was something that did not come easy but yet he did it. Again
showing a person of strong convictions as well as a man who could make mature well thought
out decisions.

He also did a pretty remarkable thing. He would keep in touch with most of the youth group. I
wasn’t able to keep track of them but he did because it was important to him. Every time we got
together he would fill me in on how everybody was doing. When he got down here he would go
find and hang out with them to make sure that they were doing well. Again, the character trait of
loyalty shows up when doing these things. In my humble opinion he is being dealt another bad
hand. Yet throughout the whole process he stayed true to his character and convictions. I know
you can’t by law reduce his sentence. At the same time as a pastor as his father I don’t think its
fair that out of all the bad hands he was dealt he sits in front of you today. Thank you for
allowing me to have this letter be put before you today. I may not be alive 15 years from now so
it was important to me to give you insight on my son. If I may just let him know how proud I am
of who he is and how much I still LOVE him.




                                                3
Exhibit 4
Exhibit 5
Exhibit 6
Exhibit 7
Exhibit 8
Exhibit 9
Exhibit :
Exhibit ;
Exhibit <
